Citation Nr: 0601113	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to more than a 10 percent rating for tinnitus.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The veteran has not submitted a Substantive Appeal with 
respect to the issue of entitlement to more than a 10 percent 
rating for tinnitus.


CONCLUSION OF LAW

The Board does not have appellate jurisdiction with respect 
to the issue of entitlement to more than a 10 percent rating 
for tinnitus.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The Board may dismiss an appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7108; 38 C.F.R. 
§ 20.202.

The record reflects that the veteran filed a timely notice of 
disagreement with an August 2003 rating decision assigning a 
10 percent rating for tinnitus.  In response thereto, he was 
provided a Statement of the Case in July 2004 and informed of 
the requirement that he submit a Substantive Appeal to 
perfect his appeal with respect to this issue.  Thereafter, 
he submitted a Substantive Appeal in September 2004 and 
specified that he was limiting his appeal to the issue of 
entitlement to service connection for PTSD.  As a result, the 
Board does not have jurisdiction to decide the issue of 
entitlement to more than a 10 percent rating for tinnitus.  
Accordingly, it will be dismissed.




ORDER

The appeal for more than a 10 percent rating for tinnitus is 
dismissed.


REMAND

In a VA Form 9 submitted in September 2004, the veteran 
requested a hearing before the Board to be held at the RO.  
By letter dated September 8, 2005, the veteran was notified 
that his hearing was scheduled for September 20, 2005.

The veteran did not report for the hearing.  A VA Form 119, 
dated September 19, 2005, indicates that the veteran could 
not report to his scheduled hearing because his vehicle had 
broken down, and he was without transportation.  The veteran 
requested that he be rescheduled for another hearing.  In 
December 2005, the Board determined that good cause had been 
shown pursuant to 38 C.F.R. § 20.704(c) (2005), and granted 
the veteran's motion for a new hearing.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C., for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. 


							(CONTINUED ON NEXT PAGE)



The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


